Order denying, on reargument, defendant’s motion to cancel and discharge of record a judgment entered against him on November 23, 1928, reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The United States District Court for the District of Connecticut, in the bankruptcy proceeding, adjudged that the defendant had his principal place of business, resided or had his domicile within its territorial jurisdiction for six months or the greater part thereof preceding the filing of the petition in bankruptcy and, therefore, that adjudication is res judicata as to plaintiff, whose claim was duly scheduled and who had notice or actual knowledge of the bankruptcy proceedings. Under the circumstances plaintiff may not attack the order of thet bankruptcy court discharging the defendant. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.